     Case: 1:21-cv-02006 Document #: 97 Filed: 08/17/21 Page 1 of 2 PageID #:6990




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PROTECT OUR PARKS, INC., et al.,                     )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )      No. 21-cv-2006
                                                     )
PETE BUTTIGIEG,                                      )
SECRETARY OF THE U.S. DEPARTMENT                     )
OF TRANSPORTATION, et al.,                           )
                                                     )
               Defendants.                           )

                             PLAINTIFFS’ NOTICE OF MOTION

       Please take notice that on Thursday, August 26, 2021, at 11:00 a.m., the undersigned will

appear before the Honorable John Robert Blakey, or any judge sitting in his stead, in Courtroom

1203 of the U.S. District Court for the Norther District of Illinois, Eastern Division, and present

Plaintiffs’ Motion For Oral Argument On Certain Defendants’ Motion To Dismiss.


Dated: August 17, 2021                Protect Our Parks, Inc.; Nichols Park Advisory
                                      Council; Stephanie Franklin; Sid E. Williams;
                                      Bren E. Sheriff; W.J.T. Mitchell; and Jamie Kalven

                                      By:    /s/ Michael Rachlis
                                                    One of their attorneys
Richard Epstein
16 Thomas Place
Norwalk CT 06853
Raepstein43@gmail.com

Michael Rachlis (IL Bar No. 6203745)
Rachlis Duff & Peel, LLC
542 South Dearborn Street, Suite 900
Chicago, Illinois 60605
(312) 733-3950 (gen.)
(312) 733-3952 (fax)
mrachlis@rdaplaw.net
   Case: 1:21-cv-02006 Document #: 97 Filed: 08/17/21 Page 2 of 2 PageID #:6991




                                CERTIFICATE OF SERVICE
                                U




       I hereby certify that on August 17, 2021, I electronically filed the foregoing Notice and

Plaintiffs’ Motion For Oral Argument On Certain Defendants’ Motion To Dismiss with the

Clerk of the United States District Court for the Northern District of Illinois, using the CM/ECF

system. Copies of the foregoing pleadings were served upon counsel of record via the CM/ECF

system.



                                            U       /s/ Michael Rachlis

                                                    Rachlis Duff & Peel, LLC
                                                    542 South Dearborn Street, Suite 900
                                                    Chicago, IL 60605
                                                    Phone (312) 733-3950
                                                    Fax    (312) 733-3952
                                                    mrachlis@rdaplaw.net
